OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
In light of the existence of commercially zoned lots in the area surrounding the subject premises, one of which was rezoned from residential to commercial as recently as 1970, we believe that the amendment to the zoning ordinance was not arbitrary and is, therefore, constitutional as applied. *721Unless shown to be arbitrary, the decision of the local legislative body to zone or rezone property is conclusive and beyond judicial interference. (McGowan v Cohalan, 41 NY2d 434, 438.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.